                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION




  BRADLEY V. JACKSON,
                                                    CV 18-1-H-DLC-JTJ
                       Plaintiff,

        vs.                                          ORDER

  MONTANA STATE PRISON,
  WARDEN MICHAEL FLETCHER,
  MARRISA BOSTWICK and
  TIFFANY MORRISON,

                       Defendants.

      United States Magistrate Judge John T. Johnston entered his Order and

Findings and Recommendations in this case on August 1, 2018, recommending the

dismissal of Plaintiff Bradley V. Jackson's ("Jackson") due process claim and the

dismissal of Montana State Prison as a defendant. (Doc. 6 at 9.) Jackson timely

filed an objection. (Doc. 9.) Accordingly, Jackson is entitled to de novo review

of those findings and recommendations to which he has specifically objected. 28

U.S.C. § 636(b )(1 )(C). Absent objection, this Court reviews findings and

recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en bane); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists ifthe Court is left with a "definite and firm conviction that a mistake


                                         -1-
has been committed." United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted). "A party makes a proper objection by identifying the parts of

the magistrate's disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the district court is able to identify

the issues and the reasons supporting a contrary result." Montana Shooting Sports

Ass'n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010) (citation

omitted).

      Because Jackson is a prisoner proceeding in forma pauperis, Judge Johnston

reviewed his Complaint pursuant to 28 U.S.C. § 1915 and§ 1915A. Sections

1915A(b) and 1915(e)(2)(B) require the Court to dismiss a complaint filed in

forma pauperis and by a prisoner against a government defendant before it is

served if it frivolous, malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from an immune defendant. Under this standard,

Judge Johnston found that Jackson failed to state a due process claim and

recommended that this claim be dismissed. (Doc. 6 at 6.)

      Jackson alleged that on multiple occasions he was told he could not go to

church ifhe wanted an education. He claims that Defendants forced him to choose

between school and church. Jackson claims that this is a violation of the

Fourteenth Amendment. (Doc. 2 at 6.)


                                         -2-
      Judge Johnston accurately laid out the proper legal standard for determining

if Jackson stated a viable claim for a due process violation. (Doc. 6 at 5-6.) In

order to state a cause of action for a deprivation of due process, a plaintiff must

first identify a liberty interest for which the protection is sought. Wilkinson v.

Austin, 545 U.S. 209, 221 (2005). The Due Process Clause does not confer a

liberty interest in freedom from state action taken within a prisoner's imposed

sentence. Sandin v. Conner, 515 U.S. 472, 480 (1995). A prisoner has a liberty

interest protected by the Due Process Clause only where the restraint "imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents

of prison life." Keenan v. Hall, 83 F.3d 1083, 1088 (9th Cir. 1996) (quoting

Sandin, 515 U.S. at 484). Judge Johnston found that because "the due process

clause ... does not create a liberty interest in prison education or rehabilitation

classes," Jackson had failed to state a due process claim. (Doc. 6 at 6.)

      Jackson objects to the dismissal of his due process claim on the basis that

while Judge Johnston found that could not state a due process claim in relation to

prison education, Judge Johnston did not decide whether Jackson could state a due

process claim for a violation of his "Right to Freedom of Religion." (Doc. 9 at 1.)

Because Judge Johnston did not decide this issue explicitly, this Court will review

this claim de novo.


                                          -3-
      A complaint is frivolous if it "lacks an arguable basis either in law or in

fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989). "A case is malicious if it

was filed with the intention or desire to harm another." Andrews v. King, 398 F.3d

1113, 1121 (9th Cir. 2005). A complaint fails to state a claim upon which relief

may be granted if a plaintiff fails to allege the "grounds" of his "entitlement to

relief." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

quotation marks omitted). Federal Rule of Civil Procedure 8(a)(2) requires a

complaint to "contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks omitted).

      Rule 8(a)(2) provides that a complaint "that states a claim for relief must

contain ... a short and plain statement of the claim showing that the [plaintiff] is

entitled to relief." In order to satisfy the requirements in Rule 8, a complaint's

allegations must cross "the line from conceivable to plausible." Iqbal, 556 U.S. at

680. There is a two-step procedure to determine whether a complaint's allegations

cross that line. First, the Court must identify "the allegations in the complaint that

are not entitled to the assumption of truth." Id. at 679. Factual allegations are not

entitled to the assumption of truth if they are "merely consistent with liability," or

"amount to nothing more than a formulaic recitation of the elements of a


                                         -4-
constitutional claim." Id. at 679, 681 (internal quotation marks and citation

omitted). Second, the Court must determine whether the complaint states a

"plausible" claim for relief. Id. at 679. A claim is "plausible" ifthe factual

allegations, which are accepted as true, allow "the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. at 678. This

inquiry is "a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense." Id. at 679. If the factual allegations,

which are accepted as true, "do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged-but it has not show[n]-that

the pleader is entitled to relief." Id. (internal quotation marks and citation

omitted).

      Construing Jackson's complaint liberally, as required, he has failed to allege

a due process violation. Erickson v. Pardu, 551 U.S. 89, 94 (2007). Again, a

prisoner has a liberty interest protected by the Due Process Clause only where the

restraint "imposes atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life." Keenan, 83 F.3d at 1088 (quoting Sandin, 515

U.S. at 484). It is well settled that an inmate's religious freedoms may be curtailed

when justified and reasonably related to legitimate penological interests. Turner v.

Safley, 482 U.S. 78, 89 (1987). In light of this, and assuming the factual


                                          -5-
allegations in Jackson's Complaint are true, the Court cannot find that being forced

to choose between attending a religious ceremony and attending educational

activities is an "atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life." Consequently, Jackson has failed to state a due

process claim.

      IT IS ORDERED that Judge Johnston's Order and Findings and

Recommendations (Doc. 6) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Jackson's due process claim is

DISMISSED.

      IT IS FURTHER ORDERED that Defendant Montana State Prison is

DISMISSED.
                         #1
      DATED this J2 day of October, 2018.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -6-
